Opinion by
Lawrence, J.
It was stipulated that the items marked “A” consist of speedometers or parts thereof in chief value of metal similar in all material respects to the merchandise the subject of Industrial Operations, Inc. v. United States (30 Cust. Ct. 82, C. D. 1500), except that the speedometers and parts thereof in the cited case were designed and intended for use as parts of motorcycles whereas those at bar are intended for use as parts of automobiles. It was further stipulated that the items marked “B” consist of ammeters, not in chief value of glass, designed and fitted for use on Austin motorcars, the same in all material respects as those involved in Lucas Electrical Services, Inc., and Frank J. Eberle Co. v. United States (36 Cust. Ct. 209, C. D. 1776). Accepting the stipulation as a statement of facts and following the cited authorities, the claim of the plaintiff was sustained.